Exhibit 10.48




Second Amended and Restated Revolving Credit Promissory Note

in the principal amount of $5,300,000 to

Wachovia Bank, N.A. dated December 24, 2009

This note replaces, but does not extinguish, the obligations under that certain
$15,000,000 Amended and Restated Revolving Credit Promissory Note dated
February 27, 2008 (the “Existing Note”) executed in connection with the Loan
Agreement dated as of January 19, 2006, as amended by that certain Amended and
Restated Loan Agreement dated February 27, 2008 and as may be further amended,
restated, supplemented, or otherwise modified from time to time, by and among
Borrower and Bank. This Note is not a novation.

SECOND AMENDED AND RESTATED REVOLVING CREDIT PROMISSORY NOTE




$5,300,000.00

December 24, 2009




Inuvo, Inc. (f/k/a Kowabunga!, Inc., f/k/a Think Partnership Inc.), a Nevada
corporation

15550 Lightwave Drive, 3rd Floor

Clearwater, Florida 37760

(Hereinafter referred to as "Borrower")

Wachovia Bank, National Association

301 South Tryon Street

Charlotte, North Carolina 28202

(Hereinafter referred to as “Bank")

Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, at its office indicated above or wherever else Bank may
specify, the sum of Five Million Three Hundred Thousand and No/100 Dollars
($5,300,000.00) or such sum as may be advanced and outstanding from time to time
hereunder, with interest on the unpaid principal balance at the rate and on the
terms provided in this Second Amended and Restated Revolving Credit Promissory
Note (including all renewals, extensions or modifications hereof, this "Note").

LOAN AGREEMENT. This Note is subject to the provisions of that certain Second
Amended and Restated Loan Agreement dated December 24, 2009 between Bank and
Borrower (as amended, restated, supplemented or modified from time to time, the
"Loan Agreement").

LINE OF CREDIT. Borrower may borrow, repay and reborrow, and, upon the request
of Borrower, Bank shall advance and readvance under this Note from time to time
until the maturity hereof (each an "Advance" and together the "Advances"), so
long as the total principal balance outstanding under this Note, plus the
aggregate undrawn and unexpired amount of the then outstanding Letters of
Credit, plus the aggregate amount of unreimbursed drawings under all Letters of
Credit at any one time does not exceed the lesser of (i) the principal amount
stated on the face of this Note, or (ii) the Maximum Availability (hereafter
defined) subject to the limitations described in the Loan Agreement to which
this Note is subject. Bank's obligation to make Advances under this Note shall
terminate if Borrower is in Default or a condition exists which, upon the giving
of notice or lapse of time or both, would become a Default.





1




--------------------------------------------------------------------------------

Borrower shall continue, to the extent of Borrower's current subscription, to
subscribe to Bank's cash management services and the terms of such service shall
control the manner in which funds are transferred between the applicable demand
deposit account and the line of credit for credit or debit to the line of
credit.

AVAILABILITY. The aggregate principal of Advances under this Note, plus the
aggregate undrawn and unexpired amount of the then outstanding Letters of
Credit, plus the aggregate amount of unreimbursed drawings under all Letters of
Credit at any one time shall not exceed the lesser of: (i) $5,300,000.00 or (ii)
the Borrowing Base (the "Maximum Availability"). "Borrowing Base" shall mean 80%
of Eligible Accounts less any Reserves (as defined in the Loan Agreement at
Exhibit B) plus an amount not to exceed: (i) $2,100,000.00 from the date of this
Note through May 31, 2010; (ii) $1,800,000.00 from June 1, 2010 through
August 31, 2010; (iii) $1,500,000.00 from September 1, 2010 through
December 31,. 2010; and (iv) $1,000,000.00 from January 1, 2011 and thereafter
(as applicable, the "Over-Advance").

USE OF PROCEEDS. Borrower shall use the proceeds of the loan(s) evidenced by
this Note for the commercial purposes of Borrower, solely as follows: (a) for
working capital purposes, (b) Permitted Acquisitions (as defined in the Loan
Agreement) and (c) to refinance the existing indebtedness under the existing
line of credit with Bank.

SECURITY. Borrower and Guarantors have granted Bank a security interest in the
collateral described in the Loan Documents, including, but not limited to,
personal property collateral described in that certain Security Agreement of
even date herewith, as amended..

INTEREST RATE. Interest shall accrue on the unpaid principal balance of this
Note from the date hereof at the LIBOR Market Index Rate plus 7.00%, provided
further, that the Interest Rate shall in no event be less than 7.00% (the
“Interest Rate”). "LIBOR Market Index Rate", for any day, means the rate for one
(1) month U.S. dollar deposits as reported on Telerate page 3750 as of 11:00
a.m., London time, on such day, or if such day is not a London business day,
then the immediately preceding London business day (or if not so reported, then
as determined by Bank from another recognized source or interbank quotation).

DEFAULT RATE. In addition to all other rights contained in this Note, if a
Default (as defined herein) occurs and as long as a Default continues, all
outstanding Obligations, other than Obligations under any swap agreements (as
defined in 11 U.S.C. § 101, as in effect from time to time) between Borrower and
Bank or its affiliates, shall bear interest at the Interest Rate plus 3%
("Default Rate"). The Default Rate shall also apply from acceleration until the
Obligations or any judgment thereon is paid in full.

INTEREST AND FEE(S) COMPUTATION (ACTUAL/360). Interest and fees, if any, shall
be computed on the basis of a 360-day year for the actual number of days in the
applicable period ("Actual/360 Computation"). The Actual/360 Computation
determines the annual effective interest yield by taking the stated (nominal)
rate for a year's period and then dividing said rate by 360 to determine the
daily periodic rate to be applied for each day in the applicable period.
Application of the Actual/360 Computation produces an annualized effective rate
exceeding the nominal rate.

REPAYMENT TERMS. This Note shall be due and payable in consecutive monthly
payments of accrued interest only, commencing on December 31, 2009, and
continuing on the last day of each month thereafter until fully paid. In any
event, all principal and accrued interest shall be due





2




--------------------------------------------------------------------------------

and payable on March 31, 2011. In the event the aggregate outstanding amount
under this Note exceeds the Maximum Availability at any time, Borrower shall
immediately pay to Bank the amount of such shortfall.

AVAILABILITY FEE. Borrower shall pay to Bank quarterly an availability fee equal
to 0.15% per annum on the difference between (i) the face amount of this Note
and (ii) the outstanding principal balance of this Note, for each day during the
preceding calendar quarter or, for the period commencing on the date of this
Note and ending December 31, 2009, such portion thereof, and continuing on the
same day of each quarter thereafter, with a final payment due and payable on the
date that all principal and accrued interest is paid in full.

APPLICATION OF PAYMENTS. Monies received by Bank from any source for application
toward payment of the Obligations shall be applied as set forth in the Loan
Agreement. If a Default occurs, monies may be applied to the Obligations in any
manner or order deemed appropriate by Bank.

If any payment received by Bank under this Note or other Loan Documents is
rescinded, avoided or for any reason returned by Bank because of any adverse
claim or threatened action, the returned payment shall remain payable as an
obligation of all persons liable under this Note or other Loan Documents as
though such payment had not been made.

DEFINITIONS. Loan Documents. The term "Loan Documents," as used in this Note and
the other Loan Documents, refers to all documents executed in connection with or
related to the loan evidenced by this Note, the $4,142,806.14 Second Amended and
Restated Term Promissory Note executed on the date hereof (as amended, restated,
supplemented or modified from time to time, the “Term Note”) and any prior notes
which evidence all or any portion of the loan evidenced by this Note, and any
letters of credit issued pursuant to any loan agreement to which this Note is
subject, any applications for such letters of credit and any other documents
executed in connection therewith or related thereto, the Loan Agreement, this
Note, the Term Note, and may include, without limitation, guaranty agreements,
security agreements, security instruments, financing statements, mortgage
instruments, any renewals or modifications, whenever any of the foregoing are
executed, but does not include swap agreements (as defined in 11 U.S.C. § 101,
as in effect from time to time). Obligations. The term "Obligations", as used in
this Note and the other Loan Documents, refers to any and all indebtedness and
other obligations under this Note, the Term Note, the Loan Agreement, all other
obligations under any other Loan Documents, and all obligations under any swap
agreements (as defined in 11 U.S.C. § 101, as in effect from time to time)
between Borrower and Bank, or its affiliates, whenever executed. Certain Other
Terms. All capitalized terms used and not defined herein shall have the meanings
assigned thereto in the Loan Agreement or other Loan Documents. All terms that
are used but not otherwise defined in any of the Loan Documents shall have the
definitions provided in the Uniform Commercial Code.

LATE CHARGE. If any payments are not timely made, Borrower shall also pay to
Bank a late charge equal to 4% of each payment past due for 15 or more days.

Acceptance by Bank of any late payment without an accompanying late charge shall
not be deemed a waiver of Bank's right to collect such late charge or to collect
a late charge for any subsequent late payment received.





3




--------------------------------------------------------------------------------

ATTORNEYS' FEES AND OTHER COLLECTION COSTS. Borrower shall pay all of Bank's
reasonable expenses incurred to enforce or collect any of the Obligations
including, without limitation, reasonable arbitration, paralegals', attorneys'
and experts' fees and expenses, whether incurred without the commencement of a
suit, in any trial, arbitration, or administrative proceeding, or in any
appellate or bankruptcy proceeding.

USURY. If at any time the effective interest rate under this Note would, but for
this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be the maximum lawful rate, and any amount received by
Bank in excess of such rate shall be applied to principal and then to fees and
expenses, or, if no such amounts are owing, returned to Borrower.

DEFAULT. If any of the following occurs and is not cured within the applicable
cure period, a default ("Default") under this Note shall exist: Nonpayment;
Nonperformance. The failure of timely payment or performance of the Obligations
or Default under this Note or any other Loan Documents. Loan Document Default. A
default under any Loan Document. Breach. Any breach of any agreement contained
or referred to in this Note or any other Loan Document. False Warranty. A
warranty or representation made in the Loan Documents or furnished to Bank in
connection with the loan evidenced by this Note is materially false when made.
Cross Default. At Bank's option, any default in payment or performance of any
obligation under any other loans, contracts or agreements of Borrower or any
Guarantor, any general partner of or the holder(s) of the majority ownership
interests of Borrower with Bank or its affiliates which default is not cured
within any applicable cure period, unless, but only as long as, the existence of
any such default is being contested by the Borrower or such Guarantor in good
faith by appropriate proceedings and adequate reserves in respect thereof have
been established on the books of the Borrower or such Guarantor to the extent
required by GAAP. Cessation; Bankruptcy. The death of, appointment of a guardian
for, dissolution or termination of existence of (subject to the provisions set
forth in clause (iv) of the subparagraph entitled "Material Capital Structure or
Business Alteration" below), loss of good standing status by (unless such loss
would not have a material adverse effect upon the operations or financial
condition of the Borrower), appointment of a receiver for, assignment for the
benefit of creditors of, or commencement of any bankruptcy or insolvency
proceeding by or against Borrower or any Guarantor, or any general partner of or
the holder(s) of the majority ownership interests of Borrower, or any party to
the Loan Documents. Material Capital Structure or Business Alteration. Without
prior written consent of Bank, (i) a material alteration in the kind or type of
Borrower's business or that of any Guarantor; (ii) the sale of substantially all
of the business or assets of Borrower or any Guarantor, or a material portion
(10% or more) of such business or assets if such a sale is outside the ordinary
course of business of Borrower or any Guarantor, or more than 50% of the
outstanding stock or voting power of or in any such entity in a single
transaction or a series of related transactions; (iii) any acquisition that does
not constitute a Permitted Acquisition or (iv) should Borrower or any Guarantor
enter into documentation for any merger or consolidation; provided that any
Guarantor may merge with any other Guarantor so long as the surviving entity is
a Guarantor.

REMEDIES UPON DEFAULT. If a Default occurs under this Note or any Loan
Documents, Bank may at any time thereafter, take the following actions: Bank
Lien. Foreclose its security interest or lien against Borrower's and Guarantors’
accounts without notice. Acceleration Upon Default. Accelerate the maturity of
this Note and, at Bank’s option, any or all other Obligations,





4




--------------------------------------------------------------------------------

other than Obligations under any swap agreements (as defined in 11 U.S.C. § 101,
as in effect from time to time) between Borrower and Bank, or its affiliates,
which shall be due in accordance with and governed by the provisions of said
swap agreements; whereupon this Note and the accelerated Obligations shall be
immediately due and payable; provided, however, if the Default is based upon a
bankruptcy or insolvency proceeding commenced by or against Borrower, any
Guarantor or endorser of this Note, all Obligations (other than Obligations
under any swap agreement as referenced above) shall automatically and
immediately be due and payable. Cumulative. Exercise any rights and remedies as
provided under the Note and other Loan Documents, or as provided by law or
equity.

WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of this Note and
other Loan Documents shall be valid unless in writing and signed by an officer
of Bank. No waiver by Bank of any Default shall operate as a waiver of any other
Default or the same Default on a future occasion. Neither the failure nor any
delay on the part of Bank in exercising any right, power, or remedy under this
Note and other Loan Documents shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

Except to the extent otherwise provided by the Loan Documents or prohibited by
law, each Borrower and each other person liable under this Note waives
presentment, protest, notice of dishonor, demand for payment, notice of
intention to accelerate maturity, notice of acceleration of maturity, notice of
sale and all other notices of any kind. Further, each agrees that Bank may (i)
extend, modify or renew this Note or make a novation of the loan evidenced by
this Note, and/or (ii) grant releases, compromises or indulgences with respect
to any collateral securing this Note, or with respect to Borrower or other
person liable under this Note or any other Loan Documents, all without notice to
or consent of Borrower and other such person, and without affecting the
liability of Borrower and other such person; provided, Bank may not extend,
modify or renew this Note or make a novation of the loan evidenced by this Note
without the consent of Borrower which increases the burdens of Borrower without
the consent of Borrower.

MISCELLANEOUS PROVISIONS. Assignment. This Note and the other Loan Documents
shall inure to the benefit of and be binding upon the parties and their
respective heirs, legal representatives, successors and assigns. Bank's
interests in and rights under this Note and the other Loan Documents are freely
assignable, in whole or in part, by Bank. In addition, nothing in this Note or
any of the other Loan Documents shall prohibit Bank from pledging or assigning
this Note or any of the other Loan Documents or any interest therein to any
Federal Reserve Bank. Borrower shall not assign its rights and interest
hereunder without the prior written consent of Bank, and any attempt by Borrower
to assign without Bank's prior written consent is null and void. Any assignment
shall not release Borrower from the Obligations. Applicable Law; Conflict
Between Documents. This Note and, unless otherwise provided in any other Loan
Document, the other Loan Documents shall be governed by and construed under the
laws of the state named in Bank's address on the first page hereof without
regard to that state's conflict of laws principles. If the terms of this Note
should conflict with the terms of any loan agreement, the terms of this Note
shall control. Security Interest. Except as prohibited by law, Borrower and
Guarantors grant Bank a security interest in the collateral described in the
Security Agreement of even date herewith, as amended. Swap Agreements. All swap
agreements (as defined in 11 U.S.C. § 101, as in effect from time to time), if
any, between Borrower and Bank or its affiliates are independent agreements
governed by the written provisions of said swap





5




--------------------------------------------------------------------------------

agreements, which will remain in full force and effect, unaffected by any
repayment, prepayment, acceleration, reduction, increase or change in the terms
of this Note, except as otherwise expressly provided in said written swap
agreements, and any payoff statement from Bank relating to this Note shall not
apply to said swap agreements unless expressly referred to in such payoff
statement. Jurisdiction. Borrower irrevocably agrees to non-exclusive personal
jurisdiction in the state named in Bank's address on the first page hereof.
Severability. If any provision of this Note or of the other Loan Documents shall
be prohibited or invalid under applicable law, such provision shall be
ineffective but only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note or other such document. Notices. Any notices to Borrower shall be
sufficiently given, if in writing and mailed, hand delivered or sent via
telecopy (or other facsimile device), recognized overnight courier service or
certified mail to the Borrower's address shown above or such other address as
provided hereunder, and to Bank, if in writing and, hand delivered or sent via
telecopy (or other facsimile device), recognized overnight courier service or
certified mail to Bank’s office address shown above or such other address as
Bank may specify in writing from time to time. Notices to Bank must include the
mail code. In the event that Borrower changes Borrower's address at any time
prior to the date the Obligations are paid in full, Borrower agrees to promptly
give written notice of said change of address by registered or certified mail,
return receipt requested, all charges prepaid.

Plural; Captions. All references in the Loan Documents to Borrower, person,
document or other nouns of reference mean both the singular and plural form, as
the case may be, and the term "person" shall mean any individual, person or
entity. The captions contained in the Loan Documents are inserted for
convenience only and shall not affect the meaning or interpretation of the Loan
Documents. Advances. Bank may, in its sole discretion and if requested by
Borrower, make other advances which shall be deemed to be advances under this
Note, even though the stated principal amount of this Note may be exceeded as a
result thereof. Posting of Payments. All payments received during normal banking
hours after 2:00 p.m. local time at the office of Bank first shown above shall
be deemed received at the opening of the next banking day. Joint and Several
Obligations. Each entity executing this Note is jointly and severally obligated.
Fees and Taxes. Borrower shall promptly pay all documentary, intangible
recordation and/or similar taxes on this transaction whether assessed at closing
or arising from time to time. LIMITATION ON LIABILITY; WAIVER OF PUNITIVE
DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING BANK BY ACCEPTANCE HEREOF, AGREES
THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR
CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT OF OR BE IN ANY WAY
CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR
DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED
HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER
FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY
DAMAGES.  EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO
PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN
CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS
RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE. Patriot Act Notice.
To help fight the funding of terrorism and money laundering activities, Federal
law requires all financial institutions to obtain, verify, and record
information that identifies each person who opens an





6




--------------------------------------------------------------------------------

account. For purposes of this section, account shall be understood to include
loan accounts. Final Agreement. This Note and the other Loan Documents represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous or subsequent oral agreements of the parties. There
are no unwritten oral agreements between the parties.

ARBITRATION. Upon demand of any party hereto, whether made before or after
institution of any judicial proceeding, any claim or controversy arising out of
or relating to the Loan Documents between parties hereto (a "Dispute") shall be
resolved by binding arbitration conducted under and governed by the Commercial
Financial Disputes Arbitration Rules (the "Arbitration Rules") of the American
Arbitration Association (the "AAA") and the Federal Arbitration Act. Disputes
may include, without limitation, tort claims, counterclaims, a dispute as to
whether a matter is subject to arbitration, claims brought as class actions, or
claims arising from documents executed in the future. A judgment upon the award
may be entered in any court having jurisdiction. Notwithstanding the foregoing,
this arbitration provision does not apply to disputes under or related to swap
agreements. Special Rules. All arbitration hearings shall be conducted in the
city named in the address of Bank first stated above. A hearing shall begin
within 90 days of demand for arbitration and all hearings shall conclude within
120 days of demand for arbitration. These time limitations may not be extended
unless a party shows cause for extension and then for no more than a total of 60
days. The expedited procedures set forth in Rule 51 et seq. of the Arbitration
Rules shall be applicable to claims of less than $1,000,000.00. Arbitrators
shall be licensed attorneys selected from the Commercial Financial Dispute
Arbitration Panel of the AAA. The parties do not waive applicable Federal or
state substantive law except as provided herein. Preservation and Limitation of
Remedies. Notwithstanding the preceding binding arbitration provisions, the
parties agree to preserve, without diminution, certain remedies that any party
may exercise before or after an arbitration proceeding is brought. The parties
shall have the right to proceed in any court of proper jurisdiction or by
self-help to exercise or prosecute the following remedies, as applicable: (i)
all rights to foreclose against any real or personal property or other security
by exercising a power of sale or under applicable law by judicial foreclosure
including a proceeding to confirm the sale; (ii) all rights of self-help
including peaceful occupation of real property and collection of rents, set-off,
and peaceful possession of personal property; (iii) obtaining provisional or
ancillary remedies including injunctive relief, sequestration, garnishment,
attachment, appointment of receiver and filing an involuntary bankruptcy
proceeding; and (iv) when applicable, a judgment by confession of judgment. Any
claim or controversy with regard to any party's entitlement to such remedies is
a Dispute. Waiver of Jury Trial. THE PARTIES ACKNOWLEDGE THAT BY AGREEING TO
BINDING ARBITRATION THEY HAVE IRREVOCABLY WAIVED ANY RIGHT THEY MAY HAVE TO JURY
TRIAL WITH REGARD TO A DISPUTE AS TO WHICH BINDING ARBITRATION HAS BEEN
DEMANDED.

DISCLOSURE OF INFORMATION; CONFIDENTIALITY. Bank shall hold all non-public
information with respect to Borrower and its subsidiaries obtained pursuant to
the Loan Documents in accordance with its customary procedures for handling
confidential information; provided, that Bank may disclose any such information
to the extent such disclosure is (i) required by law or requested or required
pursuant to any legal process, (ii) requested by, or required to be disclosed
to, any regulatory agency or authority, (iii) used in any suit, action or
proceeding for the purpose of defending itself, reducing its liability or
protecting any of its claims, rights, remedies or interests under or in
connection with the Loan Documents or (iv) which had been publicly disclosed
other than as a result of a disclosure by Bank prohibited





7




--------------------------------------------------------------------------------

by this Agreement; provided further, Bank shall notify Borrower of any potential
disclosure pursuant to (i), (ii) or (iii) above and Borrower may defend against
the disclosures set forth in (i), (ii) or (iii) above.

AMENDED AND RESTATEMENT OF NOTE. This Note is given in modification, replacement
and restatement of the Existing Note, but not in repayment or extinguishment of
the unpaid indebtedness evidenced by the Existing Note, and all indebtedness
formerly evidenced by said Existing Note and unpaid on the date hereof, to the
extent not evidenced by the Term Note, shall now be evidenced by this Note, and
as of the date hereof, said Existing Note shall no longer evidence said
outstanding indebtedness. This Note shall not be considered to be a novation of
said Existing Note as this Note evidences the same indebtedness.




[Signature Page Follows]





8




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Note to be executed under seal.




[CORPORATE SEAL]

INUVO, INC. (f/k/a KOWABUNGA!, INC., f/k/a THINK PARTNERSHIP INC.)

 

 

 

 

By:  

/s/ Gail L. Babitt

 

Name:  Title:

Gail L. Babitt

Chief Financial Officer








9


